Citation Nr: 0616553	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-14 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable evaluation for back 
strain with mechanical low back pain.

2.  Entitlement to an initial compensable evaluation for 
history of excision of cyst of the left wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to May 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
back strain with mechanical low back pain and history of 
excision of cyst of the left wrist and assigned 
noncompensable evaluations, effective May 18, 2002.

In April 2005, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  Prior to January 31, 2004, back strain with mechanical 
low back pain was manifested by no pain on motion and no 
functional impairment.  

2.  As of January 31, 2004, back strain with mechanical low 
back pain is manifested by characteristic pain on motion and 
mild functional impairment.

3.  Prior to January 31, 2004, history of excision of cyst of 
the left wrist was manifested by mild median nerve damage 
with no impairment due to the residual scar.

4.  As of January 31, 2004, history of excision of cyst of 
the left wrist is manifested by no residual symptoms.
CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for back strain 
with mechanical low back pain have not been met, prior to 
January 31, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5295 (2002), Diagnostic 
Code 5237 (2005).

2.  The criteria for a 10 percent evaluation, and no more, 
for back strain with mechanical low back pain have been met, 
as of January 31, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (2002), 
Diagnostic Code 5237 (2005).

3.  The criteria for a 10 percent evaluation, and no more, 
for history of excision of cyst of the left wrist have been 
met, from May 18, 2002, to January 30, 2004.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 4.20, 4.118, Diagnostic Codes 7803, 7804, 
7805 (2001 & 2005); 4.124a, Diagnostic Code 8515 (2005).

4.  The criteria for a compensable evaluation for history of 
excision of a cyst of the left wrist have not been met, as of 
January 31, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.20, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001 & 2005); 4.124a, 
Diagnostic Code 8515 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.

By letters dated in June 2002 and December 2003, VA advised 
the veteran of the essential elements of the VCAA.  The 
veteran was advised that in order to establish an increased 
rating claim, the evidence would need to show that her 
disabilities had worsened.  She was also informed that VA 
would make reasonable efforts to help her get the evidence 
necessary to substantiate her claims but that she must 
provide enough information so that VA could request any 
relevant records.  It told her that it was responsible for 
obtaining any evidence held by a government agency.  The 
veteran was also informed that if she had any evidence in her 
possession pertaining to the claims, she should submit it to 
VA.  The June 2002 and December 2003 letters therefore 
provided the notice of the four elements discussed above.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  The June 2002 letter was 
issued prior to initial consideration of the claim and 
provided the veteran with three of the four elements.  At 
that time, the veteran was seeking service connection, and 
thus the letter provided her with the evidence necessary to 
substantiate a claim for service connection.  The December 
2003 letter informed the veteran of the evidence necessary to 
establish a higher rating.  The veteran has had ample 
opportunity to respond to the December 2003 letter, 
supplement the record, and participate in the adjudicatory 
process after the notice was given, and the case was then 
readjudicated by the RO in February 2004, when it issued a 
supplemental statement of the case.  The arguments she has 
made during the appeal process indicate that she has actual 
knowledge of the evidence necessary to substantiate a claim 
for increase.  See January 2003 notice of disagreement, March 
2003 VA Form 21-4138, May 2003 VA Form 9, and April 2005 
hearing transcript.  Specifically, she argues that she has 
pain in her back and left wrist.  The noncompensable 
evaluations assigned to these disabilities would indicate 
that there is no pain associated with the low back and left 
wrist. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  A letter addressing these elements has 
not been sent to the veteran; however, the veteran has not 
been prejudiced by such.  Specifically, she meets veteran 
status, she is service connected for back strain with 
mechanical low back pain and history of excision of cyst of 
the left wrist, she is aware of the evidence necessary to 
establish higher evaluations for both disabilities, and she 
was awarded service connection as of the day following her 
discharge from service, which is the earliest date that a 
veteran may receive.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Thus, any error in the failure to issue a letter 
addressing these elements is harmless.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  VA has provided the veteran with 
examinations in connection with her claims.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.



II.  Increased Ratings

At the April 2005 hearing before the Board, the veteran 
testified that she was provided with a wrist band to assist 
with her wrist pain.  She described having pain in that area 
on a regular basis.  As to her back, the veteran stated she 
had consistent pain, but which would worsen if she stood for 
long periods of time.  She noted she took pain medication to 
reduce the pain.  She argued that the evidence did not show 
her level of disability.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as in 
this case, is an original claim as opposed to a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id.  

The Court has emphasized that evaluations of musculoskeletal 
disabilities also include consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Back strain with mechanical low back pain

The veteran's back strain with mechanical low back pain has 
been service connected as of May 2002.  The criteria for 
evaluating diseases or injuries of the spine were amended in 
September 2003.  In VAOPGCPREC 3-2000 (April 2003), VA's 
General Counsel held that when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  Id.

Prior to September 2003, Diagnostic Code 5292, which 
addressed limitation of motion of the lumbar spine, provided 
for an evaluation of 10 percent when limitation of motion was 
slight and a 20 percent evaluation when limitation of motion 
was moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).

Prior to September 2003, Diagnostic Code 5295, which 
addressed lumbosacral strain, provided for a 10 percent 
evaluation when it was manifested by characteristic pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  A 
20 percent evaluation was warranted when there was muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  Id.  

As of September 2003, the criteria are as follows, in part:

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent 
disabling.

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2005).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a finding that a compensable evaluation is warranted for back 
strain with mechanical low back pain prior to January 31, 
2004, but that the evidence supports the grant of a 
10 percent evaluation as of January 31, 2004.  At the time of 
the August 2002 VA examination, the examiner stated the 
veteran walked with an unremarkable gait pattern.  She was 
able to stand erect, and there was no spasm or tenderness.  
On range of motion testing, she had 90 degrees of flexion, 
30 degrees of extension, 35 degrees of right lateral bending, 
and 30 degrees of left lateral bending.  The examiner noted 
the veteran had no pain on motion.  When asked to address the 
DeLuca factors, the examiner reiterated that the veteran had 
no pain on range of motion testing.  He stated he was unable 
to express an opinion regarding functional impairment during 
a flare-up without resorting to speculation.  

The findings in the August 2002 examination report are 
against a compensable evaluation for back strain with 
mechanical low back pain.  The veteran's range of motion was 
essentially full, there was no tenderness upon examination of 
the spine, and range of motion was pain free.  Thus, the 
preponderance of the evidence is against a finding that the 
veteran warranted an initial compensable evaluation.  Whether 
the former criteria or the amended criteria are applied, the 
result is the same.  Without any evidence of painful motion 
or functional impairment of the lumbar spine, a compensable 
evaluation is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5295 (2002), Diagnostic 
Code 5237 (2005); see also DeLuca, supra.

However, at the time of the January 31, 2004, VA examination, 
the examiner noted the veteran had "mild paraspinal 
tenderness."  She had 75 degrees of flexion and 20 degrees 
of extension.  The examiner stated that considering the 
DeLuca factors, there was evidence of minimal pain on range 
of motion testing of the lumbar spine.  He stated that pain 
could further limit function, but that he was unable to 
quantify such impairment with any degree of medical 
certainty.  Such evidence establishes that the veteran meets 
the criteria for a 10 percent evaluation whether the former 
or the amended criteria are applied.  As to the former 
criteria, the veteran has painful motion, which has caused 
mild limitation of motion of the lumbar spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295.  As to the amended 
criteria, there is localized tenderness in the lumbar spine, 
which establishes that she meets the criteria for a 
10 percent evaluation under the amended criteria.  See 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5237.  Accordingly, a 
10 percent evaluation is granted, effective January 31, 2004, 
the date of the VA examination that showed she met the 
criteria for the 10 percent evaluation.

An evaluation in excess of 10 percent is not warranted, as 
the evidence of record fails to support a higher (20 percent) 
disability evaluation under either the "former" or 
"amended" rating criteria.  The range of motion findings at 
the January 2004 examination showed the veteran had 
75 degrees of flexion.  Her extension has been decreased by 
10 degrees, but such loss of motion is no more than slight or 
mild.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.  
Even considering the veteran's subjective complaints of 
functional loss or loss of motion, the objective evidence of 
record establishes that the manifestations due to the 
veteran's low back disability are no more than mild or 
slight.  See 38 C.F.R. § 4.40, 4.45.  Similarly, the veteran 
has not demonstrated forward flexion of the thoracolumbar 
spine limited to 60 degrees or less.  The combined range of 
motion of the thoracolumbar spine was greater than 
120 degrees.  There was no demonstrable muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  

The veteran is competent to report her symptoms, and her 
testimony at the April 2005 hearing was credible.  To the 
extent that she has asserted she warranted a higher 
evaluation, the Board agrees and has granted her a 
compensable evaluation as of January 31, 2004.  To the extent 
that she has asserted she warrants a compensable evaluation 
prior to January 2004 or an evaluation in excess of 
10 percent as of January 2004, the objective clinical 
findings and the rating criteria do not provide for a higher 
evaluation, and the preponderance of the evidence is against 
her claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b).

B.  History of excision of cyst of the left wrist

The RO has evaluated the service-connected history of 
excision of cyst of the left wrist under Diagnostic Code 
7805, which addresses scars.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

The Schedule for Rating Disabilities for skin disorders 
changed in August 2002.  Like the Diagnostic Codes that 
address the spine, VA must apply the regulatory version that 
is more favorable to the veteran.  Therefore, the Board must 
evaluate the veteran's claim under both the former criteria 
in the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other. 

Under the former criteria, a scar which was superficial, 
poorly nourished, with repeated ulceration would be assigned 
a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2001).  Under Diagnostic Code 7804, a scar which was 
manifested as superficial, tender, and painful on objective 
demonstration would be assigned a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2001).  Under 
Diagnostic Code 7805, a scar would be rated on limitation of 
function of the part affected. 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2001).

Under the amended criteria, a 10 percent evaluation is 
warranted for a scar which is superficial and unstable. 38 
C.F.R. § 4.118, Diagnostic Code 7803 (2005).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Id. at Note 1.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note 2.  Under Diagnostic Code 7804, a 
scar which is manifested as superficial and painful on 
examination will be assigned a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2005).  A superficial 
scar is one not associated with underlying soft tissue 
damage.  Id. at Note 1.  Under Diagnostic Code 7805, a scar 
will be rated on limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2005).

There is no specific rating code for a ganglion cyst or its 
residuals.  When an unlisted condition is encountered it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2005).  

The veteran's major hand is her right hand and thus only 
those evaluations that pertain to the evaluations for the 
minor hand will be reported below.  Diagnostic Code 8515 
addresses peripheral neuropathy of the median nerve, which 
involves wrist, hand, and finger movements.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8515.  (These criteria have not 
changed during the appeal period).  Incomplete moderate 
paralysis of the median nerve warrants assignment of a 
20 percent evaluation, and incomplete mild paralysis warrants 
assignment of a 10 percent evaluation.  Id.  The term 
"incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8515.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of a 10 percent 
evaluation for history of excision of cyst of the left wrist 
as of May 18, 2002, but that the preponderance of the 
evidence is against a compensable evaluation as of January 
31, 2004.  At the time of the August 2002 VA "scars" 
examination, the examiner noted that the veteran had a 
surgical scar on the dorsal aspect of her left arm, which was 
healed, not elevated or depressed, or infected or ulcerated.  
However, when she was performing the ranges of motion of the 
left wrist, she reported having limitation of further flexion 
secondary to pain.  Dorsiflexion was painful.  On 
neurological examination, she experienced difficulty 
cooperating with the grip testing secondary to pain.  The 
August 2002 VA "neurological" examination report shows that 
the examiner stated that the left ganglion cyst was not 
causing any recurrent deficits "except that she has some 
left hand tightness that might improve with physical 
therapy."  While the scar itself does not demonstrate any 
symptoms, it appears it has affected the veteran's wrist in 
that she has difficulty with grip strength and hand 
tightness.  This is analogous to a mild impairment of the 
median nerve, and the Board finds that a 10 percent 
evaluation under Diagnostic Code 8515 is warranted.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805; 4.124a, Diagnostic 
Code 8515.  

The findings in the August 2002 examination reports do not 
show that the ganglion cyst residuals are analogous to or 
approximate a moderate incomplete paralysis, which would 
warrant an evaluation in excess of 10 percent.  In the 
neurological examination report, the examiner noted that the 
veteran had 5/5 strength in wrist extension and flexion and 
the grip of the left upper extremity.  The only impairment 
noted was that described in the two examination reports, but 
the descriptions establish no more disability than would be 
analogous to a mild incomplete paralysis of the median nerve.  

However, in reviewing the findings made in the January 31, 
2004, VA examination report, the preponderance of the 
evidence is against a finding that the veteran's service-
connected history of excision of cyst of the left wrist 
warrants a compensable evaluation.  For example, her wrist 
range of motion was 50 degrees of extension, 85 degrees of 
dorsiflexion, and 90 degrees of supination and pronation.  
Range of motion was "pain free."  The scar was well healed, 
nontender to palpation, and caused no contracture.  All her 
fingers were "sensory intact" and her median, ulnar, and 
radial nerves were both motor and sensory intact.  She also 
had brisk capillary refills.  The examiner concluded the 
veteran had "excellent pain-free range of motion of the 
wrist."  He stated that the scar was well healed and had not 
scarred down to underlying structures and was also pain free.  
He added, "[The veteran] really does not describe any 
problems associated with this."

The above-described findings do not show anything analogous 
to median nerve impairment, like the August 2002 examination 
reports did.  In fact, the findings would not approximate and 
are not analogous to any criteria for a compensable rating.  
Thus, the evidence does not support a 10 percent evaluation 
as of January 31, 2004, either based upon median nerve 
involvement or symptoms associated with the scar itself.  
While the veteran testified that the scar was itchy now and 
then, such complaint, while credible, does not establish a 
basis to award a compensable evaluation.  See 38 C.F.R. 
§ 4.118, 7803, 7804, 7805 (2001 & 2005) (poorly nourished, 
repeated ulcerations, tender and painful on objective 
demonstration, limits the function of the body part affected, 
superficial and unstable, or superficial and painful on 
examination warrant a 10 percent evaluation).  She testified 
that the scar was not painful and had not ulcerated.

To the extent that the veteran has asserted she warrants a 
compensable evaluation for the service-connected history of 
excision of cyst of the left wrist, the Board agrees, but 
finds that such may be awarded only from May 18, 2002, to 
January 30, 2004.  However, to the extent that she asserts 
she warranted a compensable evaluation throughout the appeal 
period, the objective clinical findings do not support such 
assertion, and the preponderance of the evidence is against 
her claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b).

C.  Other Criteria and Extraschedular Rating

For the disabilities rated above, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations (2005) have been considered whether or not they 
were raised by the veteran as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2005).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  In this 
regard, the Board finds that there has been no showing by the 
veteran that the service-connected disabilities have resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable initial evaluation for a back strain with 
mechanical low back pain, prior to January 31, 2004, is 
denied.  

A 10 percent evaluation for back strain with mechanical low 
back pain is granted, effective January 31, 2004, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

A 10 percent evaluation for history of excision of cyst of 
the left wrist is granted, effective from May 18, 2002, to 
January 30, 2004, subject to the controlling regulations 
applicable to the payment of monetary benefits.

A compensable evaluation as of January 31, 2004, for history 
of excision of cyst of the left wrist is denied.



_____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


